Citation Nr: 1113113	
Decision Date: 04/04/11    Archive Date: 04/13/11

DOCKET NO.  08-09 403	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for fibromyalgia.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a low back disorder. 

3.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service with the United States Army from April 1984 to December 1992. 

These matters come before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the benefits sought on appeal.  The Veteran appealed that decision and the case was referred to the Board for appellate review.  

The Veteran testified at a June 2010 hearing held before the undersigned Acting Veterans Law Judge at the RO.  A transcript of the hearing has been associated with the claims file.  

The issue of service connection for a low back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for fibromyalgia was denied in an unappealed October 2001 rating decision on the grounds that no nexus to service was shown; the denial became final in October 2002.

2.  Evidence received since October 2001 was previously considered by agency decision makers, is cumulative and redundant of evidence already of record, fails to address an unestablished fact, and does not raise a reasonable possibility of substantiating the claim.

3.  Service connection for a low back disorder was denied in an unappealed March 1999 rating decision on the grounds that no current disability was shown; the denial became final in March 2000.

4.  Evidence received since March 1999 was not previously considered by agency decision makers, is not cumulative or redundant of evidence already of record, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The evidence received since October 2001 is not new and material, and the claim of entitlement to service connection for fibromyalgia is not reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2010).

2.  The evidence received since March 1999 is new and material, and the claim of entitlement to service connection for a low back disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

Before addressing the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The notification obligation in this case was met by way of letters from the RO to the Veteran dated January 2006 and April 2006.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  VA records have been obtained.  The Veteran has not made VA aware of any additional evidence that needs to be obtained in order to fairly decide this appeal and has not argued that any errors or deficiencies in the accomplishment of the duty to notify or the duty to assist have prejudiced the Veteran in the adjudication of her appeal.  The need to examine does not attach until the claims have been reopened; an October 2008 VA examination was conducted in connection with other claims.  Therefore, the Board finds that the RO has satisfied the duty to notify and the duty to assist and will proceed to the merits of the Veteran's appeal.

II.  New and Material 

As a preliminary matter, the Board notes that regardless of how the RO ruled on the question of reopening, the Board as the final fact finder within VA, must initially determine whether new and material evidence has been submitted.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a veteran seeks to reopen a final decision, the first inquiry is whether the evidence presented or secured after the last disallowance is "new and material."  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  
  
If it is determined that new and material evidence has been submitted, the claim must be reopened and the VA may then proceed to the merits of the claim on the basis of all the evidence of record.  When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1990).  

A.  Fibromyalgia

At the time of the October 2001 rating decision, the Veteran's service treatment records were of record.  VA treatment records indicating that the Veteran had been treated for fibromyalgia on several occasions were also considered.  The Veteran and her husband submitted statements regarding her history of pain and injuries during and after service.  

Since October 2001, additional VA records and both written and oral statements from the Veteran and other individuals have been associated with the claims file.  Treatment records continue to show a current diagnosis of fibromyalgia; they do not discuss any relationship to service.  An October 2008 VA examination of the knees notes the current diagnosis, but does not address the etiology of fibromyalgia.  The submitted statements address the Veteran's history of complaints and diagnosis with fibromyalgia after service.  The Veteran and a woman she served with have commented on her in-service physical complaints, and have offered their lay opinions that these represented the first manifestations of fibromyalgia.

The VA treatment records and 2008 examination report were clearly created after the October 2001 denial.  However, they are cumulative and redundant of prior evidence of record, and merely repeat prior evidence without additional analysis.  A current diagnosis was established in October 2001; they cannot therefore be considered new.  Moreover, the records do not address the unestablished fact of a nexus to service.  They do not discuss the etiology or origin of the diagnosis, and therefore are not material not the claim.  There is therefore no reasonable possibility raised of a substantiating the claim, and the additional VA treatment and examination records cannot be considered material.

The Veteran has also supplied statements from her daughter and a woman she served with, as well as her own testimony at the June 2010 hearing.  None of these women is a medical professional, and therefore they lack the knowledge and training required to support any opinions they offer on the etiology of the fibromyalgia.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  This is not a situation where the onset or injury is readily observable, and a lay opinion may qualify as competent evidence.  Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  While they may competently report the observation of physical problems or complaints, they lack the training needed to attribute those complaints to the current diagnosis, particularly in light of other evidence of record showing competing orthopedic diagnoses and injuries. Clemons v. Shinseki, 23 Vet. App. 1 (2009).  To the extent the lay statements offer opinions on etiology of the current diagnosis, they are not competent evidence, and are therefore not probative.  They cannot be new and material evidence.  Reonal v. Brown, 5 Vet. App. 458 (1993).

The statements must also be considered for other purposes, however.  The Veteran, her daughter, and her friend are competent to report their observations of pain and physical limitations.  These allegations, however, are in substance already of record.  The Veteran described them in connection with her initial claim, as did her husband.  The current statements merely repeat these previously considered allegations.  They do not describe new manifestations or complaints in service which would indicate the need for a medical opinion to relate such to the current diagnosis.  The lay statements are therefore cumulative and redundant of evidence of record, and may not be considered new.  Because they do not offer any basis for requiring examination, they also cannot be considered material or as raising the possibility of substantiating the claim.

The Board must therefore conclude that new and material evidence has not been submitted to reopen the previously denied claim of entitlement to service connection for fibromyalgia.  

B.  Low Back Disorder

In a March 1999 rating decision, the RO denied entitlement to service connection or a low back disorder, finding that no evidence had been presented that the Veteran had a chronic disability associated with her back.  The Veteran was notified of that decision and of her appellate rights, but did not appeal the decision before the one year deadline.  The decision is now final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

Since March 1999, the Veteran has submitted, or VA has obtained, updated VA treatment records and a report of an October 2008 examination.  The Veteran has additionally made statements regarding her current problems, and a daughter and friend have described their observations regarding her complaints.

Current treatment records reveal a diagnosis of low back arthralgia and complaints of chronic back pain.  The lay statements of record competently corroborate the ongoing complaints of pain.  This evidence was created following the March 1999 decision, and is therefore new.  As the evidence addresses the continuity and chronicity of symptoms, as opposed to their mere existence, it is not cumulative and redundant of prior statements.  Further, they represent the observations of additional persons.  Finally, the evidence addresses the unestablished fact of a current, chronic disability, and therefore raises the reasonable possibility of substantiating the claim.

New and material evidence to reopen the claim of service connection for a low back disorder has been received.  Adjudication of the Veteran's claim does not end with this determination, however.  This matter must now be addressed on a de novo basis.  For the reasons detailed in the remand section, additional development is required for a full and fair adjudication of the underlying service connection claim.


ORDER

New and material evidence not having been received, the claim of entitlement to service connection for fibromyalgia is not reopened; the appeal is denied.  

New and material evidence having been received, the claim of entitlement to service connection for a low back disorder is reopened.  To this extent, the claim is granted.  


REMAND

Having been reopened, the Veteran's claim of entitlement to service connection for a low back disorder must be judged on the merits.  A review of the claims file, however, reveals that further action on this issue is necessary prior to final appellate review.

The Veteran contends that her low back disorder is likely due to a fall she took from a five ton truck while she was in service.  The Veteran has submitted service treatment records indicating that she was treated for complaints related to her back in service and VA treatment records indicating that she has a chronic condition associated with her low back.  In addition, during the Veteran's June 2010 hearing before a Veterans Law Judge the Veteran reported that she has experienced consistent symptoms associated with her low back dating back to service.  

The Veteran has not been afforded a VA examination, and that the evidence of record is insufficient for the Board to render a decision.  The Veteran is competent to testify as to the presence of observable symptomatology, and to raise the possibility of a nexus to service.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Consequently, this matter must be remanded for additional development of the medical record pursuant to 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  VA should obtain updated VA treatment records from the Central Texas Healthcare System, as well as any other VA facility identified by the Veteran or in the record. Further, if the Veteran indicates that she has received any non-VA treatment or evaluations, VA should take appropriate actions to obtain and associate those records with the claims file.

2.  VA should schedule the Veteran for a VA spine examination.  The claims folder must be reviewed in conjunction with the examination.  Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished.  Following a thorough evaluation the examiner is ask to determine the precise nature of any low back disorder exhibited by the Veteran.  If a low back disorder is diagnosed, the examiner should stated whether it is at least as likely as not (i.e., a 50 percent probability or greater) that such was caused or aggravated by service.  The examiner should specifically comment on reports of post-service injuries reflected in current treatment records.  A complete rationale for each opinion offered must be included in the report.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate SSOC and provide the Veteran and her representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless she is notified.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


